PER CURIAM.
The Defendant appeals his conviction for robbery and his fifteen-year sentence as a prison releasee reoffender. The Defendant raises four points on appeal. With regard to the Defendant’s argument that Pompano Beach police officers lacked authority to arrest him outside their jurisdiction because the officers were not in fresh pursuit, we disagree and affirm the trial court’s denial of the Defendant’s motion to suppress. See Porter v. State, 765 So.2d 76 (Fla. 4th DCA 2000). The Defendant’s remaining arguments are without merit. Accordingly, we affirm the Defendant’s conviction and sentence.
AFFIRMED.
WARNER, C.J., GUNTHER and STEVENSON, JJ., concur.